The deed ascertaining the boundaries is not binding, being signed by the defendant during her coverture with the second husband; neither is her acceptance of dower during coverture an estoppel to her to claim more, as it might have been had the acceptance been during her widowhood; but she ought to have had a new assignment of dower if she was dissatisfied with the former; she cannot enter upon and occupy what part she pleases without assignment; and, therefore, her entering upon the land beyond those bounds, and clearing and cultivating them, was a trespass.
Verdict for the plaintiff.
Cited: Harrison v. Wood, 21 N.C. 440; S. v. Thompson, 130 N.C. 681.